HOLMAN, Justice,
dissenting.
I respectfully dissent, but only from that portion of the majority opinion which sustains the first point of error. I would overrule that point, concur in the portion of the majority opinion that overrules the second point, and would affirm the judgment.
Appellant’s first point complains of the trial court’s refusal to submit a broader special issue. The refused issue would have asked the jury to decide whether the appel-lee was negligent because “its employees” failed to keep a proper lookout during the activity in which appellant was injured.
At the time of injury, appellant was employed by an independent contractor hired by appellee to place production casing in appellee’s oil well.
Billy Spencer was appellee’s driller. His duty was to maintain the entire rig in proper working order. He also was assigned to assist appellant’s casing crew by operating the pulleys, called blocks, and an attached device known as elevators, which lift the pipes up into the derrick.
Appellant was injured when a joint of pipe being dragged by the pulleys encountered an obstruction. No eyewitness saw the exact cause of the obstruction, but when Spencer realized the pipe was hung, he applied brakes to the pulley system. When the brakes were applied, the pipe swung into appellant’s leg, injuring it.
Witnesses at trial theorized that the pipe may have become caught on a split in the surface of a catwalk as the pipe was dragged across it.
We do not know whether Spencer would have detected the flaw in the catwalk if he had inspected it just before he began to drag the pipe. Whether the split occurred before or during the dragging operation is not in the record.
However, the issue requested by appellant, and refused by the trial court, does not ask about a failure to inspect for defects.
The trial court submitted the controlling issue made by the written pleadings and the evidence, that is, whether Spencer failed to keep a proper lookout while operating the blocks and elevators.
A trial court has the discretion either to submit issues broadly or to submit separate questions on each element of the case. Tex. R.Civ.P. 277. However, the rule requires only the submission of controlling issues.
We should not reverse the case for the trial court’s failure to submit other and various shades or different shades of the same issue. Tex.R.Civ.P. 279. It was within the trial court’s discretion to deny the issue requested by appellant.
I would hold that the refusal to grant the issue requested by appellant did not amount to such a denial of his rights as was reasonably calculated to cause and probably did cause rendition of an improper judgment. The judgment therefore should not be reversed. Tex.R.Civ.P. 434.
For these reasons, I would affirm.